Citation Nr: 1537896	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-50 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy to the left lower extremity claimed as a manifestation of or as secondary to service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 50 percent for lumbar spine disability.

3.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to December 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and August 2010 rating decisions by the Columbia RO (hereinafter agency of original jurisdiction (AOJ)).

In November 2008, the AOJ, inter alia, continued a 50 percent rating for lumbar spine disability and denied TDIU.  The Veteran filed a notice of disagreement (NOD) with the continued 50 percent rating and the denial of TDIU in December 2008.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In August 2010, the AOJ denied service connection for left lower extremity radiculopathy.  The Veteran filed a NOD with the denial in August 2010.  An SOC was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  On the June 2011 VA Form 9, the Veteran requested a Board hearing.  In August 2013 correspondence, the Veteran, through his current representative, cancelled his hearing scheduled for October 23, 2013.

The record reflects that the Veteran was previously represented by The American Legion, as reflected in a September 2002 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In April 2013, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney David S. Russotto as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

In December 2013, additional medical evidence that includes two private medical opinions, several witness statements, private medical records, and additional VA treatment records were added to the claims file without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that additional AOJ action on the claims on appeal is warranted.

At the outset, as noted in the Introduction above, the Veteran, through his attorney, has submitted additional evidence relative to his lumbar spine, left lower extremity, and TDIU claims, subsequent to the most recent June 2011 supplemental SOC (SSOC), and without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  As such, these matters must be remanded for the AOJ to consider the additionally-received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board also notes that, pertinent to evaluation of his service-connected lumbar spine disability, the last VA examination of the Veteran's lumbar spine was conducted five years ago, in June 2010, and the Veteran, though his attorney, has asserted that his back disability has since worsened.  See December 2013 attorney statement.  Hence, the Board determines that a more contemporaneous examination to obtain findings responsive to applicable rating criteria and rating considerations is needed to fairly evaluate the lumbar spine disability.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Regarding the claims for service connection for left lower extremity disability and TDIU, as explained below, the Board finds that such claims are inextricably intertwined with the claim for an increased rating for lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, adjudication of these claims, at this juncture, would be premature, and these matters must be remanded as well.  

Relevant to the left lower extremity, during a June 2010 VA examination, the examiner noted that while the Veteran gave a history of radicular like symptoms in the buttocks and upper thigh and described pain in the anterolateral left lower leg, there were no objective findings of radiculopathy on physical examination and the prior electromyogram (EMG) in April 2009 was interpreted as normal.  As the lumbar spine claim is being remanded for a VA examination, the examiner will be asked to provide comment as to whether the Veteran has any separately ratable neurological manifestation(s) of lumbsar spine disability, to include any radiculopathy.  Hence, the examination could yield findings relevant to the service connection claim.

As regards the claim for a TDIU, the Board notes, as noted by the AOJ, that the Veteran is currently ineligible for a schedular TDIU because he does not have a single disability rated as 60 percent disabling and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, the claim for an increased rating could result in a higher rating for his back disability and/or separate ratings for neurological complaints associated with the back disability which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis.  Even if not, however, the claim could also be considered on an extra-schedular basis and the increase in symptomatology may impact the VA examiner's opinion regarding the effect of the service connected disabilities(s) on the Veteran's employability.  

Prior to obtaining the examination and medical opinions, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment, medical records dated through February 2014 from Augusta VA Medical Center (VAMC) have been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Augusta, VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

As regards records from the Social Security Administration (SSA), the Board observes that in January 2009, SSA informed VA that the Veterans' SSA records have been destroyed.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent employment evidence and/or private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.
Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Augusta VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records-to include employment records and records of private (non-VA) treatment..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate medical professional.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has neurological manifestations of lumbar spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should specifically comment as to whether or not the Veteran has radiculopathy to his left lower extremity.  All objective testing, to include nerve conduction studies and/or electromyogram should be conducted.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should specifically indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should also comment as to whether or not the Veteran's back disability is shown to involve intervertebral disc syndrome and, if so, should render appropriate findings as to the frequency and severity of incapacitating episodes in the prior 12-month period.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the low back and/or TDIU claim(s) to the first line authority for extra-schedular consideration, if appropriate), readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations and considers all evidence added into the record since the June 2011 SSOC, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

